            Case 2:20-cv-02456-SMB Document 7 Filed 12/23/20 Page 1 of 2




 1   David W. Dow (#007377)
 2   Jennifer L. Ghidotti (#033071)
     DOW LAW OFFICE
 3   3104 E. Camelback #281
 4   Phoenix, Arizona 85016
     Phone: 480.776.5039
 5   Fax: 480.945.0553
 6   Ddowlaw1@gmail.com; Jlevine@ddowlaw.com
     Attorneys for Plaintiffs
 7

 8                                   UNITED STATES DISTRICT COURT
                                         DISTRICT OF ARIZONA
 9

10    Krystofer Lee,                                  Case No. 2:20-cv-2456-SMB

11                   Plaintiff,
                                                      Plaintiff’s Demand for Jury Trial
12
             v.
13

14
      City of Phoenix, a municipality and jural
      entity; Sean Pena, an individual acting
15    under the color of law; John Does I-V, an
16
      individual(s), acting under the color of law,
      and Jane Does I-V, an individual(s), acting
17    under the color of law; XYZ Corporations;
18
      ABC LLCs

19                   Defendants.
20

21
            Plaintiffs, by and through undersigned counsel, demands a trial by jury in this
22
     matter on all triable issues.
23

24                 RESPECTFULLY SUBMITTED this 23rd day of December, 2020.
25

26                                                     DOW LAW OFFICE
27

28                                                     By:_ David W. Dow
                                                            David W. Dow

                                                 -1-
           Case 2:20-cv-02456-SMB Document 7 Filed 12/23/20 Page 2 of 2




 1                                                  3104 E. Camelback Road, Suite 281
 2                                                  Phoenix, AZ 85016
                                                    Attorney for Plaintiffs
 3

 4

 5

 6                              CERTIFICATE OF SERVICE

 7   I hereby certify that on December 23, 2020, I electronically transmitted the attached
 8   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
     Notice of Electronic Filing to the following CM/ECF registrants:
 9

10         Kathleen L. Wieneke, Bar #011139
           Christina Retts, Bar #023798
11         WIENEKE LAW GROUP, PLC
12
           1095 West Rio Salado Parkway, Suite 209
           Tempe, AZ 85281
13         Telephone: (602) 715-1868 Fax:
14
           (602) 455-1109
           Email: kwieneke@wienekelawgroup.com
15         Email: cretts@wienekelawgroup.com
16
           By: /s/ David W. Dow
17

18

19

20

21

22

23

24

25

26

27

28



                                              -2-
